EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yejin Kim on September 9, 2022.

The application has been amended as follows: 

Claim 7 has been cancelled.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose the following limitations in combination with the other limitations in the claims:
“the field current control is performed by the boost permission determination circuit so as to limit the power generation rate to a power generation rate less than a maximum power generation rating so that the power generation rate does not increase to or more than a specified power generation rate by a power generation rate restriction instruction from the communication, a field current control is performed by the boost permission determination circuit based on the rotation speed and temperature of a generator for vehicle so that the limitation of the power generation rate is released and the power generation rate becomes a power generation rate larger than the limited power generation rate by a power generation rate restriction instruction from the communication when there is no communication between the engine control device and the generator control device for vehicle, the field current control is performed by the boost permission determination circuit so that the torque generated by the generator for vehicle does not become larger than the torque allowed by the engine when the generator for vehicle is applied to an engine system whose power generation rate may is smaller than the current capacity of the generator for vehicle” in claim 1, and
“the field current control is performed by the boost permission determination circuit so that the torque generated by the generator for vehicle does not become larger than the torque allowed by the engine when the generator for vehicle is applied to an engine system whose power generation rate is smaller than the current capacity of the generator for vehicle, when there is communication between the engine control device and the generator control device and the generator control device receives a boost function use instruction from the engine control device, or when there is no communication between the engine control device and the generator control device and the rotation speed of the generator meets a boost function use condition, the generator control device performs the field current control with a preset maximum power generation rate, and when there is communication between the engine control device and the generator control device, but the engine control device does not issue the boost function use instruction, the generator control device performs the field current control with a preset reduced power generation rate that is less than the preset maximum power generation rate” in claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat(Pat) Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747